Title: The Comte de Vergennes to John Adams: A Translation, 20 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        Versailles, 20 July 1780
       
       I have received, sir, the letter that you did me the honor to write on the 13th of this month. I am very sensible of the confidence with which you have communicated your ideas on the present situation of the United States, and their need for the immediate assistance of some ships of the line and frigates. The Chevalier de Ternay and the Comte de Rochambeau have been sent precisely for the purpose that is the object of your letter. They will co-ordinate their operations with Congress and Mr. Washington. And as the King has given them no precise orders regarding their return to Europe, but has left them at liberty to act as they shall judge proper for the relief of the United States, there is every reason to believe that next winter they will take their station in North America, if that shall be agreeable to Congress, and will employ the ships and troops under their command according to the plan that shall be settled between them and the American generals.
       You will see from these details, sir, that the King is far from abandoning the American cause and that his majesty, without having been solicited by Congress, has taken effectual measures to sustain it. I flatter myself, sir, that such generous conduct will be appreciated in America and prevail over the falsehoods spread by the common enemy and its wicked adherents in order to render France suspect, and induce the American people to take resolutions which will consummate their slavery and dishonor.
       
        I have the honor to be most perfectly, sir your very humble and very obedient servant.
        De Vergennes
       
      